Exhibit 10.37

Summary of Compensation for Named Executive Officers for Fiscal 2014

The following represents the 2014 salary and target bonus applicable to our
executive officers:

 

Named Executive

  

2014
Base Salary($)

 

  

2014
Target Bonus($)

 

Arthur G. Dauber

  

 

130,000

  

  

 

28,000

(a)

Charles M. Dauber

  

 

325,000

  

  

 

150,000

  

Neal T. Hare

  

 

200,000

 

  

 

100,000

  

James J. Steffek

  

 

200,000

 

  

 

100,000

  

Andrew L. Puhala

  

 

200,000

 

  

 

60,000

  

(a) Estimated based on 2013 performance.

Actual bonus amounts payable to each executive will be based on the achievement
of 2014 Company and individual performance goals established for each executive.
Targeted performance must be achieved at the 70% to 75% level for that component
of the bonus to be earned and must be achieved at the 100% level for the full
bonus to be earned. Some of each executive’s individual goals may require a
subjective evaluation and judgment with respect to achievement of these goals.
Company performance targets make up approximately 75% of total bonus with
individual goals encompassing the remainder.

In connection with the 2014 salary and target bonus established our executive
officers, the following were awarded restricted stock units under the 2007
Employee Stock Incentive Plan. Each restricted stock unit is issued one share of
common stock upon conversion to common stock:

 

Named Executive

  

Restricted Stock Units

 

Charles M. Dauber

  

 

80,000

  

Andrew L. Puhala

  

 

14,000

  

Vesting of all of Mr. Dauber’s 2014 restricted stock unit award and 11,200 of
Mr. Puhala’s restricted stock unit award is subject to vesting based on
achievement of the 2014 Company and individual performance goals established for
each executive. Vesting of 2,800 of the restricted stock units granted to
Mr. Puhala are subject to only continuing employment. The vested restricted
stock units convert into common stock on a one-to-one basis in four equal annual
installments from the date of grant and are subject to a continuing employment
obligation through the date of conversion.

 